        Case 6:19-cv-00315-AA     Document 64     Filed 02/24/21   Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




THOMAS CROFT HARRISON,                                    Case No. 6:19-cv-00315-AA
                                                           OPINION AND ORDER
             Plaintiff,

      vs.

JEFF HERSHMAN, et al.,

             Defendants.


AIKEN, District Judge:

      Plaintiff, Thomas Harrison, brings this action against his employer, the

Oregon State Police (“OSP”), and his supervisors. He asserts claims under federal

and Oregon law for violations of his First Amendment rights and right to be free from

retaliation for whistleblowing. Plaintiff has filed a Motion for Protective Order (doc.

35). For the reasons below, the motion is GRANTED IN PART and DENIED IN

PART.

//




Page 1 – OPINION AND ORDER
        Case 6:19-cv-00315-AA     Document 64     Filed 02/24/21   Page 2 of 9




                                  BACKGROUND

      In response to a request for production from plaintiff, OSP searched plaintiff’s

OSP email account on the OSP server. Hershman Decl. (doc. 39) ¶ 12. During that

review, OSP discovered several nude, or partially nude photographs of an unknown

woman. Id. According to defendants, the photographs were emailed from plaintiff’s

OSP email to a Gmail account, which defendants believe is plaintiff’s personal email

account.   Id.    OSP believed that the photographs implicated potential policy

violations. Id. ¶ 13.

      “[I]n an effort to expeditiously resolve the photograph issue[,]” defense counsel,

who is not an OSP employee, contacted plaintiff’s counsel for the woman’s name.

O’Kasey Decl. (doc. 40) ¶ 4. When plaintiff and his counsel declined to identify the

woman, OSP began a personnel investigation, following the process outlined in the

OSP Guidelines and the collective bargaining agreement.         Hershman Decl. ¶ 13.

Plaintiff’s counsel contacted the Union attorney to have him request that OSP forgo

its inquiry into the woman’s identity. Pl.’s Mot. for Prot. Ord. (doc 35) at 6. After

speaking with OSP, the Union attorney told plaintiff’s counsel that OSP intended to

inquire into the women’s identity. Id.

      The parties informed the Court of the dispute in April 2020. Plaintiff sought

an order from the Court protecting the woman’s identity from disclosure, and the

woman’s photographs from further dissemination and seeking an order enjoining

OSP from taking action against plaintiff for refusing to share the woman’s name.

Doc. 34. The Court denied plaintiff’s request because “the issues that are the subject




Page 2 – OPINION AND ORDER
          Case 6:19-cv-00315-AA     Document 64     Filed 02/24/21    Page 3 of 9




of plaintiff’s dispute with OSP appear to concern that internal investigation process

and appear to be outside the scope of this litigation.” Id.

         In May 2020, plaintiff filed this formal Motion for Protective Order seeking the

same relief. Pl.’s Mot. for Prot. Ord. at 2. Defendants oppose the motion. Initially,

they asserted that they did not seek the woman’s identity for this litigation, but only

for the internal investigation at OSP. Def.’s Resp. (doc. 38) at 4.

         Since then, plaintiff amended his complaint to include allegations about the

“continuing retaliatory and discriminatory course of conduct from Defendants” that

he has experienced since filing this action, including opening the personnel

investigation related to the photographs. Sec. Am. Compl. (doc. 53) ¶¶ 39, 54. Based

on these new allegations, defendants scheduled additional depositions, including

plaintiff’s deposition. At deposition, they intend to ask plaintiff questions about his

allegations regarding the investigation into the photographs, including questions

about the woman’s identity, which plaintiff remains opposed to disclosing. Def.’s

Supp. Br. (doc. 60) at 2–3; Pl.’s Supp. Br. (doc. 61) at 3.

                                      STANDARDS

         The Federal Rules of Civil Procedure provide for liberal discovery. Seattle

Times Co. v. Rhinehart, 467 U.S. 20, 34 (1984). Under Federal Rule of Civil Procedure

26(b),

         Unless otherwise limited by court order, . . . [p]arties may obtain
         discovery regarding any nonprivileged matter that is relevant to any
         party’s claim or defense and proportional to the needs of the case,
         considering the importance of the issues at stake in the action, the
         amount in controversy, the parties’ relative access to relevant
         information, the parties’ resources, the importance of the discovery in



Page 3 – OPINION AND ORDER
        Case 6:19-cv-00315-AA      Document 64      Filed 02/24/21   Page 4 of 9




      resolving the issues, and whether the burden or expense of the proposed
      discovery outweighs its likely benefit. Information within this scope of
      discovery need not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). Rule 26(b)(1) has been “construed broadly to encompass any

matter that bears on, or that reasonably could lead to other matter that could bear

on, any issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437

U.S. 340, 351 (1978).

      The Rules “do not differentiate between information that is private or intimate

and that to which no privacy interests attach. . . . Thus, the Rules often allow

extensive intrusion into the affairs of both litigants and third parties.” Seattle Times

Co., 467 U.S. at 30 (emphasis added). But “[l]iberal discovery is provided for the sole

purpose of assisting in the preparation and trial . . . of litigated disputes.” Id. at 34.

Because of the prospect for abuse, “it is necessary for the trial court to have the

authority to issue protective orders conferred by Rule 26(c).” Id.

      Under Rule 26(c), “a party from whom discovery is sought may move for a

protective order from the court[,]” and “the court may, for good cause, issue an order

to protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense.” Fed. R. Civ. P. 26(c)(1). If a court finds that harm will result

absent a protective order, then the court balances public and private interests to

determine whether a protective order is necessary. Id. (citing Glenmede Trust Co. v.

Thompson, 56 F.3d 476, 483 (3d Cir. 1995)). In making this determination, courts

consider factors, including: (1) whether disclosure will violate any privacy interests;

(2) whether the information is being sought for a legitimate purpose or for an




Page 4 – OPINION AND ORDER
        Case 6:19-cv-00315-AA      Document 64     Filed 02/24/21   Page 5 of 9




improper purpose; (3) whether disclosure of the information will cause a party

embarrassment; and (4) whether the sharing of information among litigants will

promote fairness and efficiency. Glenmede Trust Co., 56 F.3d at 483.

                                    DISCUSSION

      Plaintiff asserts that the woman’s privacy interests provide good cause to

protect her identity and photographs. Pl.’s Mot. for Prot. Order at 8. Plaintiff asserts

that they briefly dated years ago, and that the woman is now married. Creighton

Decl. ¶¶ 12, 16. She told plaintiff’s counsel that she had intended for the photographs

to remain private between herself and plaintiff and she is embarrassed that others

have seen the photographs. Id. ¶¶ 14–15. She does not want the photographs shared

with anyone else and is concerned that revealing her identity and being subjected to

police questioning about her relationship with plaintiff will negatively affect her

marriage. Id. ¶¶ 17–18.

      The Court agrees that the woman has compelling privacy interests that

provide good cause to protect her identity and photographs in connection with this

action. Defendants have not expressed any opposition to plaintiff’s request for an

order concerning the photographs, and the order outlined below will ensure those

photographs are not shared unnecessarily in matters related to this action. However,

balancing the woman’s privacy interests against defendants’ need for her identity to

prepare their defense, the Court will permit defendants to seek her identity in

discovery, while limiting who has access to that information and when and how

defendants may use it.




Page 5 – OPINION AND ORDER
           Case 6:19-cv-00315-AA        Document 64       Filed 02/24/21     Page 6 of 9




       Specifically, at deposition, defense counsel may ask plaintiff to name the

woman, but defendants may not use deposition as a fishing expedition to support

their internal investigation.1 Defense counsel shall not share the woman’s identity

with defendants or any OSP employee without leave of the Court, which means that

defense counsel must ensure that no defendants or OSP employees are present at the

deposition when the question is asked and answered and that the unredacted version

of the deposition transcript be confidential, sealed, and accessible only to the people

listed in paragraphs 1 and 2 of the Order below.

       But the Court denies plaintiff’s third request, for an order “protecting Plaintiff

from any retaliation from Defendant[s] for . . . refusing to reveal the [woman’s]

identity.” Pl.’s Mot. for Prot. Ord. at 2. Plaintiff argues that he will be deterred from

pursuing the merits of this case if he continues to be met with investigations from

OSP because he decided to protect her identity. Id. at 13. Plaintiff has failed to show

that such an order falls within the Court’s authority under Rule 26(c)(1), which

authorizes the Court to limit the scope of, methods of, and people privy to discovery.

The cases on which he relies do not support his position.

       For example, in U.S. v. Kordel, the Supreme Court observed that “[f]ederal

courts have deferred civil proceedings pending the completion of parallel criminal

prosecutions when the interests of justice seemed to require such action, sometimes

at the request of the prosecution, . . . sometimes at the request of the defense[.]” 397



       1  The parties represented that plaintiff is currently on medical leave, and defendants do not
intend to move forward with the investigation while plaintiff is on leave. But there is no indication
that defendants have decided not to pursue the investigation when or if plaintiff returns to work.



Page 6 – OPINION AND ORDER
        Case 6:19-cv-00315-AA      Document 64     Filed 02/24/21   Page 7 of 9




U.S. 1, 12 n.7 (1970). And in Horne Bros., Inc. v. Laird, the D.C. Circuit relied on

Kordel to observe that “where related civil and criminal litigations are pending at the

same time . . . the civil action [is sometimes] not . . . blocked entirely, but [rather]

subject to a limitation, e.g., protective orders, to avoid harm to the public interest.”

453 F.2d 1268, 1271–72 (D.C. Cir. 1972). Here, plaintiff is not asking the Court to

stay this action while the OSP personnel action proceeds, but rather to intervene in

OSP’s internal affairs before the merits of his retaliation claims have been litigated.

And, as discussed above and outlined in detail below, the Court is issuing a protective

order limiting how defendants can use the woman’s identity, if they obtain that

information through discovery.

      Plaintiff also relies on cases demonstrating that, in retaliation cases, courts

have compelled discovery related to ongoing retaliation to argue that the Court

“certainly has the power to issue a protective order to prevent the ongoing

retaliation.” Pl.’s Mot. for Prot. Ord. at 13. The Court may have that power, but it

does not come from Rule 26(c) or any of the Federal Rules of Civil Procedure governing

discovery. Instead, this request effectively seeks a preliminary injunction, which is

governed by Rule 65.

                                   CONCLUSION

      Plaintiff’s Motion for a Protective Order (doc. 35) is GRANTED with respect to

the woman’s identity and photographs but DENIED with respect to plaintiff’s request

for an order prohibiting further retaliation by defendants.

//




Page 7 – OPINION AND ORDER
         Case 6:19-cv-00315-AA     Document 64     Filed 02/24/21   Page 8 of 9




        It is hereby ORDERED that:

        1. At deposition, defendants’ counsel may ask plaintiff to identify the woman

in the photographs, but the woman’s identity, or other personally-identifying

information regarding the woman, shall be treated as confidential information, which

shall be disclosed only to (a) defendants’ counsel, their associated attorneys, and other

employees of their law firm, provided they are not employees of a defendant; (b)

plaintiff’s counsel, their associated attorneys, and other employees of their law firm;

and, if necessary, (c) the Court presiding over this proceeding, personnel assisting the

Court, and judges and other court personnel of any court having jurisdiction of any

appellate proceeding involving this matter.

        2. This information may be disclosed to defendants or other OSP employees

only with the leave of the Court on a formal motion to modify the protective order.

        3. Disclosure of the information to any person described in paragraphs 1 and 2

of this Order shall only be for the purposes of the preparation and hearing of this

proceeding, or any appeal therefrom.

        4. In the event that the Court grants leave for the woman’s identity or any

identifying information to be included in any pleading, motion, exhibits, or other

paper filed with the Court, such papers shall be filed under seal, with court access

only.

        5. No party, attorney, or person associated with either may contact the woman

without leave of the Court.




Page 8 – OPINION AND ORDER
        Case 6:19-cv-00315-AA     Document 64     Filed 02/24/21   Page 9 of 9




      6. The photographs of the woman shall be treated as confidential material and

shall not be disseminated in connection with these proceedings without leave of the

Court. And, if the Court grants leave for the photographs to be included in any

pleading, motion, exhibits, or other paper filed with the Court, such papers shall be

filed under seal, with court access only.      Upon filing any paper containing the

photographs, the filing party shall file on the public record a duplicate copy of the

paper that does not include the photographs.

      7. Each party and their counsel shall report immediately to the Court any

confirmed or suspected unauthorized contact, use, or disclosure of the woman’s

identity, personally-identifying information, or photographs.

      8. Any violation of this Order may be deemed a contempt, subject to

punishment as authorized by the Federal Rules of Civil Procedure and Local Rules of

this District.   If the violator is an attorney, the Court may recommend to the

appropriate professional disciplinary authority that the attorney be sanctioned,

suspended, or disbarred.

      9. Any party may, at any time, file a motion to modify this Protective Order.

                  24th day of February 2021.
      Dated this _____

                                    /s/Ann Aiken
                            __________________________
                                    Ann Aiken
                            United States District Judge




Page 9 – OPINION AND ORDER
